Citation Nr: 1310249	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which awarded service connection for PFB, and assigned a 10 percent rating effective February 28, 2008, the date of receipt of the Veteran's claim.  The Board has remanded the Veteran's claim twice, in May 2011 and August 2012, for additional development, including the provision of an examination.

Review of the Virtual VA paperless claims processing system reveals additional medical records that are pertinent to the Veteran's claims.


FINDING OF FACT

The Veteran's PFB is hyperpigmented in an area exceeding 39 square centimeters and the skin texture is abnormal.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not higher, for PFB have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7800, 7828 (2012); 38 C.F.R. § 4.118, DC 7800 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A service connection claim consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See Dingess/Hartman, 19 Vet. App. at 486. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for PFB was granted, VA's notice obligations with respect to the issue of entitlement to higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed March 17, 2008.  

VA also has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting him in obtaining his service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  In this case, the Veteran's STRs and post-service medical records have been obtained and associated with the file.  
  
VA arranged for the Veteran to have to examinations in July 2008, September 2011, and September 2012.  The Board finds that these examination reports, taken in aggregate, are adequate to adjudicate the Veteran's appeal for a higher initial disability rating on the merits.  Indeed, the examination reports reflect that the examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted appropriate examinations, and rendered opinions consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there has been substantial compliance with its May 2011 and August 2012 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO was directed to obtain outstanding VA treatment records, attempt to obtain private treatment records, and schedule the Veteran for VA examinations pertaining to his PFB.  As noted above, the Veteran was provided a VA examinations in September 2011 and September 2012.  The RO obtained additional VA treatment records in September 2012.  The RO also wrote to the Veteran in September 2012 and asked that he complete and submit releases so that VA could obtain records from his private doctors.  The Veteran did not submit any releases; instead, provided private medical records from Aurora Health Center dated in September 2010.  While the Veteran has indicated that he received more recent treatment from two private dermatologists (Affiliated Dermatologists and Great Lakes Dermatologists), he has not provided releases to VA or submitted these records to VA, despite the request made in the September 2012 VA development letter.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, no further action is required.  

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2012).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veterans pseudofolliculitis barbae is currently rated under DC 7828-7800, which applies to acne, and disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

Under DC 7828, deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  Acne may also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828 (2012).

DC 7800 was revised effective October 23, 2008, during the pendency of this appeal.  However, the revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim was received prior to that date, in February 2008, and he has not requested application of these new regulations, they do not apply in this appeal, and DC 7800 as it read prior to the revisions will be applied to the evidence.  73 Fed. Reg. 54708 (September 23, 2008).

Under DC 7800, a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).

The 8 characteristics of disfigurement referred to in DC 7800 are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id., note 1.

Turning to the evidence, in 2007, the Veteran had a furuncle on the back of his head, which was treated with dicloxacillin.  See VA treatment dated December 8, 2007; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 762 (31st ed. 2007) (a "furuncle" is also called a "boil").  In a statement to VA, the Veteran asserted the back of his head was not considered in the determination of the percentage of exposed area involved.  See Statement dated September 26, 2012.  

The July 2008 VA examination diagnosed the Veteran with PFB and opined that it was related to service, during which time it had been treated multiple times.  See VA examination dated July 11, 2008.  The Veteran reported that he used lanolin and vitamin C, which helped.  He complained of pain, itching, drainage, and chronic discoloration on the sides of his neck with the question of scarring in those areas from the long-term process.  The examiner noted that the Veteran had a short beard with chronic follicular problems present throughout.  There were no acute inflammatory changes and no drainage, though the Veteran stated that he had drainage on and off.    

The Veteran received private treatment for an abscess on the back of his head in 2010.  His physician indicated that the abscess was caused by an ingrown hair.  See Dr. R. S. dated September 18, 2010.  The abscess drained and was resolving at his follow up appointment.  See Dr. R. S. dated September 27, 2010.  In a statement, the Veteran asserted this abscess was caused by his PFB.  See Statement dated October 15, 2012.

The Veteran attended a VA skin examination in September 2011.  He again reported using lanolin and vitamin C.  He was diagnosed with pseudofolliculitis barbae, manifesting as scattered bumps and widespread hyperpigmentation in the shaving plane.  The VA examiner said that it covered less than 5 percent of the Veteran's body, and less than 10 percent of exposed surface area.  The September 2011 VA examiner opined that the Veteran's PFB affected his ability to work, in that he works in sales.  He is embarrassed by the beard that he must keep and looking unkempt.  See VA examination dated September 22, 2011.

In an April 2012 statement, Glenn Sondag, M.D. noted that at the time of the Veteran's visit in April 2012 he displayed a short beard without active pseudofolliculitis.  He did show some heightened pigment in the beard carrying area.  It was noted that he was using vitamin C and lanolin.  

In August 2012, the Veteran's skin was noted to be hyperpigmented under his beard.  See VA treatment record dated August 23, 2012.

At the September 2012 VA scars examination, the Veteran was diagnosed with chronic scarring from PFB.  He was also diagnosed with a chronic scar as a result of a boil, however, the VA examiner opined that the boil, treated in 2007, was not related to the Veteran's PFB due to its location on the back of the head.

The area resulting from PFB is not painful, unstable, elevated, depressed, or adhered to the underlying tissue.  It measures 14 centimeters by 21 centimeters and is hyperpigmented.  The total area affected is 294 square centimeters.  There is no distortion of facial features or tissue loss and no limitation of function in the head, face, or neck.  It was noted that the PFB involving the chin, cheeks, and anterior neck (294 cm squared) affected less than 5% of the total body area and between 5% and less than 20% of the exposed area.  The VA examiner further opined that it would not affect the Veteran's ability to work.  At the time of the September 2012 examination, the Veteran held two jobs and indicated that his skin had not caused him to miss work in the previous 12 months.  See VA examination dated September 19, 2012.  Photographs were included along with the examination report.

Based on the evidence, the Board finds that an initial rating of 30 percent for the Veteran's pseudofolliculitis barbae is warranted.  In that regard, the area associated with the Veteran's PFB has two characteristics of disfigurement: the skin is hyper-pigmented and of an abnormal texture in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 Note 1 (2008).  The September 2011 VA examination, which identified scattered bumps throughout the shaving plane, did not provide measurements for the area covered by the bumps.  The Board nonetheless finds the description of the location sufficient to determine that the bumps span the same area as the hyperpigmentation, that is, where the Veteran shaves.  In resolving reasonable doubt in favor of the Veteran, the Board finds that his PFB manifests in two characteristics of disfigurement.  See 38 C.F.R. § 4.3; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1565 (31st ed. 2007) ("pseudofolliculitis barbae" is popularly known as "razor bumps").

A higher rating of 50 percent is not warranted under DC 7800 unless there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  There has been no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  While the Veteran reported a question of scarring in the affected areas on VA examination in July 2008, no actual scars associated with PFB have been shown on objective examination.  Rather, the PFB is shown to encompass an area of hyperpigmentation with bumps measuring 294 square centimeters.  There is no evidence of an actual scar, such that the following characteristic do not apply:   scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue.  In addition, there have been no complaints or findings of underlying soft tissue missing in an area exceeding six square inches (39 square centimeters) or  indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  Therefore, a rating in excess of 30 percent is not warranted under DC 7800.

The Board considered application of DC 7828, pertaining to acne.  Under that code, 30 percent is the highest rating that can be awarded, so application of DC 7828 would not avail the Veteran.  

The Board also considered application of DC 7806, pertaining to dermatitis or eczema.  Under DC 7806, dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7806.  The evidence shows that the Veteran's PFB covers less than 5 percent of his body, and less than 20 percent of exposed area, thus, he is not able to achieve a higher rating under this code.  The Veteran has not been shown to use systemic therapy such as corticosteroids or other immunosuppressive drugs in conjunction with his PFB.  Rather, he has been shown to use lanolin, vitamin C, cleocin, and hydroquinone.  

While the Veteran has claimed that furuncle on the back of his head was not considered in the determination of the percentage of exposed area involved, this was not shown to be a manifestation of his service-connected PFB.  To the contrary, the VA examiner in September 2012 concluded that the boil was not related to the Veteran's PFB . 

Because the only area under consideration is the Veteran's face, head, and neck, the DCs pertaining to scars located on the body (DCs 7801 and 7802) are not for application.  Finally, because no other disabling effects, which are not set forth in any of the above DCs, have been identified in regard to the Veteran's PFB scar, DC 7805 (pertaining to other effects of scars) is not applicable.  

Because there is no indication that the two characteristics of disfigurement arose or developed during the pendency of this claim, and in resolving any reasonable doubt in the Veteran's favor, the Board finds that staged ratings are not for application in this matter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular considerations

The Board has considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012). 

The determination of whether a veteran  is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms are contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not indicate that his pseudofolliculitis barbae presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012).  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms and functional limitations caused by the Veteran's PFB (e.g., hyperpigmentation, abnormal texture) are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the evidence shows that the Veteran is employed, therefore, the Board finds that a claim for TDIU is not raised 

by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


